Title: To Thomas Jefferson from Thomas Mann Randolph, 27 October 1803
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Sir,
            October 27, 1803.
          
          Mr Rawlings who hands you this having a desire to render service to the U.S. upon the Mississippi in some civil capacity has applied to me among others to certify to the proper authority what we know of his fitness and pretentions to be so employed. So long an interval has happened in my acquaintance & intercourse with Mr Rawlings that it is not proper for me to pronounce as decisively with respect to him as I should incline, to do where I consented to speak at all. Indeed the youth of Mr. R. when I was in the way of intercourse with him would forbid my vouching in any positive way; as by the distance of his residence from mine since, I have not ever heard very frequently of him. I can say however that he has very respectable connexions in Virginia, and that they are not only anxious for his advancement from personal attachment to himself but that they feel an honest conviction of his fitness from morals, understanding and habits, for some civil employment of confidence and exertion under the U.S.
          With the highest respect.
          
            Th: M. Randolph
            
               Representative of Virginia
          
        